                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


LENNIS B. REYNOLDS

       Petitioner,

     v.                                                   Case No. 16-CV-112

ROBERT HUMPHREYS,

      Respondent.


                 DECISION AND ORDER DENYING PETITION FOR
                          WRIT OF HABEAS CORPUS


       Lennis B. Reynolds, a prisoner in Wisconsin custody, seeks a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Reynolds alleges that his conviction for first-degree reckless

injury is unconstitutional. For the reasons stated below, the petition for writ of habeas

corpus will be denied and the case dismissed.

                                      BACKGROUND

       In October 2009, Reynolds was charged with attempted first-degree intentional

homicide by use of a dangerous weapon as a repeater and party to crime of delivery of

marijuana, second or subsequent offense. (State v. Reynolds, 2014AP1531 (Wis. Ct. App.

April 15, 2015), Docket # 15-3 at 2.) In a separate criminal complaint, Reynolds was also

charged with two counts of delivery of cocaine as a repeater. (Id.)

       The parties negotiated a plea agreement. (Id.) At the plea hearing, the court granted

Reynolds an adjournment of a week to allow him and his attorney time to meet because

Reynolds still had questions. (Id.) Ultimately, per the plea agreement, Reynolds pled no

contest to an amended charge of first-degree recklessly endangering safety, without the
penalty, and guilty to possession with intent to deliver cocaine. (Id.) Reynolds signed a plea

questionnaire/waiver of rights form. (Docket # 15-2 at 58–59.) Attached to the plea

questionnaire were two pages containing the elements of the offenses that Reynolds pled

guilty to. (Id. at 60–61.) At the change of plea hearing, the judge asked Reynolds’ counsel

whether Reynolds understood the elements of the offenses:

       THE COURT: Mr. Jensen, have you had the opportunity to go through the
       elements of each offense that your client is pleading to?

       MR. JENSEN: I have.

       THE COURT: Does he understand those elements?

       MR. JENSEN: I believe he does.

       THE COURT: Do you believe he’s freely and voluntarily changing his plea at
       this time?

       MR. JENSEN: I believe he is.

       THE COURT: And just for the record, apparently, you’ve had a—your client
       was given a week to think about this. You’ve talked to him about it, and you
       feel you’ve had adequate time to talk to him about it?

       MR. JENSEN: Yes. I believe so. We’ve talked on a couple different occasions
       since the last court date.

(Docket # 15-3 at 500–01.) The judge did not ask Reynolds directly if he understood the

elements of the offenses. (Id.) Reynolds then entered his pleas, which the judge accepted.

(Id. at 501–02.)

       In April 2010, the judge sentenced Reynolds to twenty-five years of imprisonment

consisting of fifteen years of initial confinement followed by ten years of extended

supervision on the reckless injury charge. On the cocaine possession charge, the judge




                                              2
sentenced Reynolds to six years of imprisonment consisting of three years of initial

confinement followed by three years of extended supervision. (Id. at 534.)

       Subsequent to his sentencing, Reynolds’ first appointed postconviction counsel filed

a no-merit report. (Docket # 15-3 at 3.) In February 2012, the Wisconsin Court of Appeals

rejected the no-merit report and extended the deadline for filing a postconviction motion.

(Docket # 15-2 at 238–39.) Reynolds filed a motion to withdraw his guilty plea on the

grounds that the plea colloquy was defective. (Docket # 15-3 at 3.) After conducting an

evidentiary hearing on the motion, the circuit court denied it. Reynolds appealed. (Id.)

While the appeal was pending, Reynolds successfully moved to voluntarily dismiss the

appeal and reinstate his original postconviction/appellate rights. (Id.)

        Reynolds then filed another motion to withdraw his guilty plea on the ground that

the court had not explained the “essential nature” of the offense to him during the plea

colloquy or asked him if he understood the elements, but instead relied on his attorney’s

statement that he had explained them to Reynolds. (Id.) Reynolds alleges that he had

entered his plea without understanding the concept of criminally reckless conduct. (Id.)

       The circuit court held a second evidentiary hearing at which both Reynolds’ trial

counsel and Reynolds testified. Trial counsel testified that although he did not have a

specific memory of all their conversations, his notes reflected having met with Reynolds

eleven times, several meetings lasting at least an hour. (Id.) He also testified that he “would

have explained” criminally reckless conduct to Reynolds because there are a lot of things

that are not on the element sheet or the plea questionnaire about which he goes into more

detail and discusses with clients when they have questions or to make it clear to them. (Id.)



                                               3
Trial counsel further testified that Reynolds was not shy about asking questions. Trial

counsel described his standard practice as follows:

        I usually continue to ask people if they have any questions, if they
        understand, if—if there’s something that’s not clear. That’s just a practice I
        have with all [clients] from like a disorderly conduct on up. So I would have
        inferred if he wasn’t asking a lot of questions from there, the inference to me
        would have been that he understood what was going on.

(Id. at 3.)

        Reynolds testified that his attorney “never explained anything” to him, including the

plea questionnaire or elements of the offense, and “never told me that by pleading no

contest, that I was giving up my rights.” (Id. at 4.) Reynolds further testified that he never

saw the element sheet, did not understand the concept of criminal recklessness, met with his

attorney “probably about two to four times” for only a few minutes after which his attorney

would turn his “attention to other people . . . in the pod area,” and that he did not

understand that a no-contest plea would result in a finding of guilt. Finally, although

Reynolds acknowledged that he has entered no-contest pleas to past crimes, he testified that

he had no understanding of what they meant.

        The court denied Reynolds’ motion to withdraw his plea. The court found that the

State met its burden of proving that Reynolds understood the nature of the offense. The

court found that trial counsel’s testimony about his usual procedures and the details of his

meetings with Reynolds was credible evidence that Reynolds was well advised of and

clearly understood the elements of the charge. The court concluded that Reynolds

knowingly, intelligently, and voluntarily entered his no-contest plea to first-degree reckless

injury. The court also found that the complaint contained sufficient detail to serve as a



                                              4
proper factual basis for finding that Reynolds acted in a criminally reckless manner. (Id. at

4.)

       Reynolds appealed and the Wisconsin Court of Appeals affirmed the circuit court’s

order denying the postconviction motion. (Id. at 8.) The Wisconsin Supreme Court denied

Reynolds’ petition for review on August 5, 2015. Reynolds timely filed a petition for writ of

habeas corpus on January 29, 2016.

                                STANDARD OF REVIEW

       Reynolds’ petition is governed by the Antiterrorism and Effective Death Penalty Act

(“AEDPA”). Under AEDPA, a writ of habeas corpus may be granted if the state court

decision on the merits of the petitioner’s claim (1) was “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” 28 U.S.C. § 2254(d)(1); or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

28 U.S.C. § 2254(d)(2).

       A state court’s decision is “contrary to . . . clearly established Federal law as

established by the United States Supreme Court” if it is “substantially different from

relevant [Supreme Court] precedent.” Washington v. Smith, 219 F.3d 620, 628 (7th Cir. 2000)

(quoting Williams v. Taylor, 529 U.S. 362, 405 (2000)). The court of appeals for this circuit

recognized the narrow application of the “contrary to” clause:

       [U]nder the “contrary to” clause of § 2254(d)(1), [a court] could grant a writ
       of habeas corpus . . . where the state court applied a rule that contradicts the
       governing law as expounded in Supreme Court cases or where the state court
       confronts facts materially indistinguishable from a Supreme Court case and
       nevertheless arrives at a different result.



                                              5
Washington, 219 F.3d at 628. The court further explained that the “unreasonable application

of” clause was broader and “allows a federal habeas court to grant habeas relief whenever

the state court ‘unreasonably applied [a clearly established] principle to the facts of the

prisoner’s case.’” Id. (quoting Williams, 529 U.S. at 413).

       To be unreasonable, a state court ruling must be more than simply “erroneous” and

perhaps more than “clearly erroneous.” Hennon v. Cooper, 109 F.3d 330, 334 (7th Cir. 1997).

Under the “unreasonableness” standard, a state court’s decision will stand “if it is one of

several equally plausible outcomes.” Hall v. Washington, 106 F.3d 742, 748–49 (7th Cir.

1997). In Morgan v. Krenke, the court explained that:

       Unreasonableness is judged by an objective standard, and under the
       “unreasonable application” clause, “a federal habeas court may not issue the
       writ simply because that court concludes in its independent judgment that the
       relevant state-court decision applied clearly established federal law
       erroneously or incorrectly. Rather, that application must also be
       unreasonable.”

232 F.3d 562, 565–66 (7th Cir. 2000) (quoting Williams, 529 U.S. at 411), cert. denied, 532

U.S. 951 (2001). Accordingly, before a court may issue a writ of habeas corpus, it must

determine that the state court decision was both incorrect and unreasonable. Washington,

219 F.3d at 627.

                                         ANALYSIS

       Reynolds argues that he is entitled to habeas relief because his no-contest plea to

first-degree reckless injury was not knowingly and voluntarily made. During the plea

hearing, the trial judge began by asking both Reynolds’ counsel and the prosecutor to

summarize the plea agreement. (Docket # 15-3 at 2–3.) In his colloquy with Reynolds, the

judge asked Reynolds about his age, education, and ability to read, write, and understand


                                               6
English. (Id. at 3.) Reynolds confirmed that he was twenty-six years old, had a GED, and

could read, write, and understand English. (Id.) The judge asked Reynolds if he understood

that he would be pleading to two felonies: first-degree reckless injury which carries a

maximum sentence of twenty-five years, a $100,000 fine, or both, and possession with intent

to deliver cocaine less than one gram which carries a maximum penalty of ten years of

imprisonment, a $25,000 fine, or both. Reynolds answered that he understood. (Id. at 4.)

The judge asked Reynolds if he was currently receiving treatment for mental illness or

disorder. Reynolds indicated that he was not. The judge asked Reynolds if he had had any

alcohol, medications, or drugs within the last twenty-four hours. Reynolds indicated that he

had not. (Id.)

       The judge then explained to Reynolds his jury trial rights and asked him if he

understood his rights. (Id.) Reynolds indicated that he understood. The judge also asked

Reynolds if he understood that he was giving up his trial rights. Reynolds responded that he

understood. (Id. at 5.) The judge also asked Reynolds whether anyone was forcing him to

give up his rights. Reynolds answered “no.” (Id.)

       After addressing Reynolds directly, the judge then asked Reynolds’ counsel whether

he had the opportunity to go through the elements of each offense with Reynolds. Counsel

answered that he had. (Id. at 6.) The judge further asked counsel whether Reynolds

understood the elements. Counsel answered that he believed Reynolds understood. The

judge asked counsel whether he believed that Reynolds was freely and voluntarily changing

his plea and whether he had sufficient time to discuss the matter with Reynolds. Counsel

answered that he believed that Reynolds was entering his plea freely and voluntarily and

that they had had sufficient time to discuss the matter. (Id.)

                                                7
       The crux of Reynolds’ claim for relief is that the trial judge did not personally

address him to determine whether he understood the elements of the offense; rather, the trial

judge addressed his attorney. Specifically, Reynolds cites to Wis. Stat. § 971.08(1), which

requires that before the court accepts a plea of guilty or no contest, it address “the defendant

personally and determine that the plea is made voluntarily with understanding of the nature

of the charge and the potential punishment if convicted.” However, that the court did not

follow state law is not a basis to grant federal habeas relief. Estelle v. McGuire, 502 U.S. 62,

67–68 (1991).

       Rather, to be entitled to federal habeas relief, Reynolds must show that the court of

appeals’ decision rejecting his claim that his plea was constitutionally defective was either

contrary to, or involved an unreasonable application of, clearly established federal law or

was based on an unreasonable determination of the facts in light of the evidence presented.

Reynolds fails to meet this burden. A plea may be involuntary either because the accused

does not understand the nature of the constitutional protections that he is waiving, or

because he has such an incomplete understanding of the charge that his plea cannot stand as

an intelligent admission of guilt. Henderson v. Morgan, 426 U.S. 637, 645 n.13 (1976).

“Without adequate notice of the nature of the charge against him, or proof that he in fact

understood the charge, the plea cannot be voluntary in this latter sense.” Id. The Supreme

Court has indicated that adequate notice of the offense to which a defendant pleads can be

satisfied either by “an explanation of the charge by the trial judge or at least a representation

by defense counsel that the nature of the offense has been explained to the accused.” Id. at

647.



                                               8
        In addressing Reynolds’ challenge to his plea, the court of appeals noted that “a

violation of Wis. Stat. § 971.08 by itself is not constitutionally significant.” (Docket # 15-3

at 6.) The court of appeals further found that the record contained clear and convincing

evidence from the two postconviction motion evidentiary hearings that trial counsel had

thoroughly discussed with Reynolds the nature of first-degree reckless injury before he

entered his plea. (Id.) The court of appeals noted that trial counsel had testified about

numerous meetings at which he carefully reviewed the elements of the offense, the potential

penalties, and the plea questionnaire and that he answered Reynolds’ questions and verified

Reynolds’ understanding. (Id.)

        The court of appeals rejected Reynolds’ claim that he was not advised of the

“concept” of criminally reckless conduct. The court of appeals reasoned that going through

the elements is explaining the concept. (Id. at 7.) In making its determination, the court of

appeals adopted the trial court’s findings that Reynolds’ counsel had conferred with

Reynolds, that Reynolds understood the elements, and that Reynolds freely and intelligently

entered his no-contest plea. (Id. at 6–7.)

        Reynolds does not show that the court of appeals’ conclusion contravenes federal

law or unreasonably determined the facts in light of the evidence. Again, the Supreme Court

has indicated that adequate notice of the offense to which a defendant pleads could be

satisfied either by “an explanation of the charge by the trial judge or at least a representation

by defense counsel that the nature of the offense has been explained to the accused.” 426

U.S. at 647. Here, as discussed above, the court of appeals found that the record supports

that trial counsel had explained the elements to Reynolds and that Reynolds understood

them.

                                               9
        In his reply brief, Reynolds cites to Federal Rule of Criminal Procedure 11. (Docket

# 23.) This rule, however, does not support habeas relief for Reynolds as it governs pleas in

federal court, not state court. Moreover, as discussed above, the question here is whether the

court of appeals’ decision was contrary to clearly established federal law. Because Reynolds

has not shown that it was, he is not entitled to habeas relief.

                              CERTIFICATE OF APPEALABILITY

       According to Rule 11(a) of the Rules Governing § 2254 Cases, the court must issue

or deny a certificate of appealability “when it enters a final order adverse to the applicant.”

A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make a

substantial showing of the denial of a constitutional right, the petitioner must demonstrate

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were ‘adequate

to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893, and n.4).

       Jurists of reason would not find it debatable that Reynolds is not entitled to habeas

relief. Thus, I will deny Reynolds a certificate of appealability. Of course, Reynolds retains

the right to seek a certificate of appealability from the Court of Appeals pursuant to Rule

22(b) of the Federal Rules of Appellate Procedure.

                                            ORDER

       NOW, THEREFORE, IT IS ORDERED that the petitioner’s petition for a writ of

habeas corpus (Docket # 1) be and hereby is DENIED.

       IT IS FURTHER ORDERED that this action be and hereby is DISMISSED.
                                               10
IT IS ALSO ORDERED that a certificate of appealability shall not issue.

FINALLY, IT IS ORDERED that the Clerk of Court enter judgment accordingly.



Dated at Milwaukee, Wisconsin this 19th day of December, 2018.



                                         BY THE COURT:

                                         s/Nancy Joseph____________
                                         NANCY JOSEPH
                                         United States Magistrate Judge




                                    11
